
	
		II
		112th CONGRESS
		2d Session
		S. 2043
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2012
			Mr. Rubio introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title XXVII of the Public Health Service Act to
		  provide religious conscience protections for individuals and
		  organizations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Religious Freedom Restoration Act
			 of 2012.
		2.FindingCongress finds that—
			(1)religious freedom
			 and liberty of conscience are inalienable rights protected by the Declaration
			 of Independence and the First Amendment to the United States
			 Constitution;
			(2)on August 1,
			 2011, the Department of Health and Human Services issued a mandate requiring
			 individual and group health plans to cover free sterilization and all Food and
			 Drug Administration-approved contraceptives, including drugs that many believe
			 induce abortions;
			(3)the mandate’s
			 exemption for religious employers excludes those religious
			 organizations, including charities, hospitals, schools or soup kitchens, that
			 hire or serve individuals who do not share their religious tenets;
			(4)that narrow
			 exemption, unprecedented in Federal law, excludes thousands of religiously
			 affiliated hospitals, schools, charities, and businesses; and
			(5)despite receiving
			 thousands of comments protesting the absurdly narrow exemption, the Department
			 of Health and Human Services nonetheless announced on January 20, 2012, that it
			 would not broaden the exemption but would instead give religious institutions
			 an additional year to adapt their consciences to the
			 mandate.
			3.Amendment to the
			 Public Health Service ActSection 2713 of the Public Health Service
			 Act (42 U.S.C. 300gg–13) is amended by adding at the end the following:
			
				(d)Conscience
				protections
					(1)In
				generalNo guideline or regulation issued pursuant to subsection
				(a)(4), or any other provision of the Patient Protection and Affordable Health
				Care Act, or the amendments made by that Act (Public Law 110–148),
				shall—
						(A)require any
				individual or entity to offer, provide, or purchase coverage for a
				contraceptive or sterilization service, or related education or counseling, to
				which that individual or entity is opposed on the basis of religious belief;
				or
						(B)require any
				individual or entity opposed by reason of religious belief to provide coverage
				of a contraceptive or sterilization service or to engage in government-mandated
				speech regarding such a service.
						(2)Rule of
				constructionNothing in the Patient Protection and Affordable
				Health Care Act, or the amendments made by that Act (Public Law 110–148), and
				no regulations or guidelines issued under such Act (or amendments) shall be
				construed to authorize the imposition of a fine, penalty, or other sanction, or
				to otherwise disadvantage an individual or entity on the basis of a religiously
				based decision made by that individual or entity to not offer, provide, or
				purchase coverage for a contraceptive or sterilization service, or to engage in
				government-mandated speech regarding such
				services.
					.
		
